Case 3:19-cv-01226-L-AHG Document 25-1 Filed 12/27/19 PageID.4767 Page 1 of 4



  l    XAVIER BECERRA
       Attorney General of California
 2     STEPAN A. HAYTAYAN
       Supervisil_!g Deputy Attorney General
 3     JENNIFER E. ROSENBERG .
       Deputy Attorney General
 4     State Bar No. 275496
         300 South Spring Street~ Suite 1702
 5       Los Angeles, CA. 90Qlj
         Telephone: (213) 269-6617
 6       Fax: (916) 731-1124
         E-mail: Jennifer.Rosenberg@dC>j.ca.gov
 7     Attorneys for Defendants Xavier Becerra, in
       his official cqpacity as Attorney General of
 8     the Siate of California, and Brent E. Oricli,
       in his official capacity as Acting Director of
 9     the Department ofJustice Bureau of
       Firearms
10
                         IN THE UNITED STATES DISTRICT COURT
11
                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12
13
14
15     MATTHEW JONES; et al.,                         3:19-cv-01226-L-AHG
16                                      Plaintiffs,
17                  v.                                DECLARATION OF MARICELA
                                                      LEYVA CHAVEZ IN SUPPORT
18                                                    OF DEFENDANTS' OPPOSITION
      XAVIER BECERRA, in his official                 TO PLAINTIFFS' MOTION FOR
19    capacity as Attorney General of the             PRELIMINARY INJUNCTION
      State of California, et al.,
20                                                    Judge:        Hon. M. James Lorenz and
                                      Defendants.                   Magistrate Judge Barbara
21                                                                  Lynn Major
                                                      Action
22                                                    Filed:        July l, 2019
23                                                    Second Amended Complaint
                                                      Filed and
24                                                    Served:   November 8, 2019
25                                No hearing set for this motion pursuant
      _ _ _ __ _ _ __ __ _ _____, to Dkt. 23.
26
27
28

          Leyva Deel. in Support of Defs.' Opp. to Pis.' Mtn. for Prelim. Inj. (3: 19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 25-1 Filed 12/27/19 PageID.4768 Page 2 of 4



  1                  DECLARATION OF MARICELA LEYVA CHAVEZ
  2
            I, Maricela Leyva Chavez, declare:
  3
           1.    Except as otherwise stated, I have personal knowledge of the facts set
  4
      forth in this declaration, and if called upon as a witness I could testify competently
  5
      as to the truth of the matters set forth herein.
  6
           2.    I have been employed with the State of California, Department of Justice,
  7
      Bureau of Firearms (BOF) Customer Support Center as a Staff Services Manager I
  8
      since June 2018. I began working for the BOF in 2012 as a Program Technician II.
 9
      I was later promoted to Staff Services Analyst, then to Associate Governmental
10
      Program Analyst, then to Staff Services Manager I over Assault Weapon
11
      Registration, and finally to Staff Services Manager I over the Customer Support
12
      Center (CSC).
13
           3.    As a Staff Services Analyst in the CSC, I provided telephone assistance
14
      to the public, firearms dealers, and firearm-safety instructors regarding firearms-
15
      related questions.
16
           4.    As an Associate Governmental Program Analyst in the CSC, I was
17
      responsible for the financial accounting component of the Firearm Safety
18
      Certificate and Dealer Record of Sale programs. In addition, I assisted other
19
      analysts in the unit with the most difficult phone calls.
20
           5.    As a Staff Services Manager I over the CSC, it is my responsibility to
21
      manage the CSC's daily functions, which include monitoring calls and
22
      correspondence received by BOF from firearms dealers, firearm-safety instructors,
23
      law enforcement agencies, manufacturers and the public regarding firearms laws
24
      and regulations.
25
          6.     When a purchaser buys a firearm from a licensed dealer, information
26
      regarding the transaction is entered by the dealer into the Deal~r Record of Sale
27
28

          Leyva Deel. in Support ofDefs.' Opp. to Pis.' Mtn. for Prelim. Inj. (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 25-1 Filed 12/27/19 PageID.4769 Page 3 of 4



 1   (DROS) Entry System (DES), transmitted to the Department of Justice through
 2   DES, and stored in the DROS database.
 3        7.   The information the Department receives includes the type of transaction
 4   (e.g. sale, transfer, loan, etc.), as well as information regarding any Firearm Safety
 5   Certificate exemption claimed by the purchaser. (See California Penal Code
 6   sections 31600, et seq. and 31700, et seq.)
 7        8.   As part of my job duties, I may request data from the California Justice
 8   Information System's (CJIS) Application Development Bureau regarding statistical
 9   information about the sales of firearms in California.
10        9.   On December 16, 2019, I submitted a request to the CJIS's Application
11   Development Bureau for data on the number and type of long guns transferred
12   through a licensed dealer to Young Adults aged 18-20. Upon information and
13   belief, a CJIS Application Development Bureau Information Technology Specialist
14   I compiled the data. The data sent in response to my request were the following:
15        10. Between 2014 and December 23, 2019, Young Adults aged 18-20
16   completed 31,107 sales or transfer transactions of semi-automatic rifles and 3,879
17   sales or transfer transactions of semi-automatic shotguns. In that same period,
18   Young Adults aged 18-20 also completed transactions involving a combination of
19   semi-automatic rifles and shotguns (20 transactions), pump-action shotguns (21,940
20   transactions), bolt action rifles (15,740 transactions), pump action rifles (197
21   transactions), lever action rifles (2,703 transactions), lever action shotguns (45
22   transactions), single shot shotguns (436 transactions), single shot rifles (223
23   transactions), and many other types of long guns.
24        11. From January 1, 2019 through December 24, 2019, Young Adults aged
25   18 to 20 purchased or otherwise received transfer of 3,789 long guns.
26
27
28
                                                  2
         Leyva Deel. in Support ofDefs.' Opp. to Pis.' Mtn. forPrelim. Inj. (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 25-1 Filed 12/27/19 PageID.4770 Page 4 of 4



  I        Pursuant to 28 U.S.C. § I 746, I declare under penalty of perjury that the
  2   foregoing is true and correct.
  3
 4     Executed on: December 27, 2019
 5
 6
 7
 8
 9
IO
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
         Leyva Deel. in Support ofDefs.' Opp. to Pis.' Mtn. for Prelim. Inj. (3:19-cv-01226-L-AHG)
